DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the term “recoves” is misspelled and should be replaced with - -recovers- -.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, 8, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 4, 8 and 10: The term "fat-propped fractures" is confusing and lacks clarity. The applicant's specification says that fractures should be thin and non-conductive at the top, and fat and conductive on the bottom (para [00188]). 
Claims 5 and 11 recite the limitation "said reservoir" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 2016/0003020 cited by applicant) in view of Wilson (US 2008/0142224 cited by applicant).


Further, Wilson teaches a system (See fig. 2; para [0033]) for recovering hydrocarbons (50 - "hydrocarbon bearing formation", fig. 2; para [0019]-[0020]) comprising a horizontal well (See fig. 2; horizontal portion of wellbore 10) 

Regarding Claim 5, Sharma, in view of Wilson, teaches the system of claim 1 and Sharma teaches wherein said OZF (para [0187] -"staggered zipper fracturing") is applied to a reservoir (para [0126], [0190]; to maximize near-wellbore complexity (para [0005], [0124]) and overall permeability (para [0057]) and hydrocarbon recovery (para [0005]) with respect to said reservoir.

Regarding Claim 6, Sharma, in view of Wilson teaches the system of claim 5 and Sharma teaches wherein said reservoir (para [0126], [0190]) comprises an organic shale reservoir (para [0004], [0120], [0121]).

Regarding Claim 7, Sharma teaches a method (See figs. 2 and 11; para [0123]) for recovering hydrocarbons (102 - "hydrocarbon formation", fig, 2) via hydraulic fractures (para [0061], [0122], [0183]), said method comprising: configuring an OZF (Optimized Zipper Frac) (para [0187] - "staggered zipper fracturing") that recovers hydrocarbons, wherein said OZF is configured by an operational sequence (See fig. 11 and Table 5; para [0187]) comprising: initially creating a first stage (See fig. 11; well B, fracture 1; See Table 5; fracture sequence B1) of 

Further, Wilson teaches a system (See fig. 2; para [0033]) for recovering hydrocarbons (50 - "hydrocarbon bearing formation", fig. 2; para [0019]-[0020]) comprising a horizontal well (See fig. 2; horizontal portion of wellbore 10) comprising a stage of hydraulic fractures (110-"fracture”, fig. 2) wherein the fractures are ballooned (para [0035]). Accordingly, it would have been obvious to one of ordinary skill in the art to balloon the hydraulic fractures taught by Sharma in the same manner as Wilson in order to increase the size of the fractures and the amount of hydrocarbons that can be recovered.



Regarding Claim 11, Sharma, in view of Wilson, teaches the method of claim 7 wherein said OZF (para [0187] - "staggered zipper fracturing”) is applied to a reservoir (para [0126], [0190]; to maximize near-wellbore complexity (para [0005], [0124]) and overall permeability (para [0057]) and hydrocarbon recovery (para [0005]) with respect to said reservoir. While Sharma, in view of Wilson, does not explicitly disclose the positive recitation of a method, the device taught by Sharma, in view of Wilson, is inherently used to perform the claimed method. Accordingly, it would have been obvious to a person having ordinary skill in the art to have utilized the system and teachings of Sharma, in view of Wilson, as a whole, effectively providing a method of use through enabling a user to install and use a system for recovering hydrocarbons.

Regarding Claim 12, Sharma, in view of Wilson, teaches the method of claim 11 wherein said reservoir (para [0126], [0190]) comprises an organic shale reservoir (para [0004], [0120], [0121]). While Sharma, in view of Wilson, does not explicitly . 

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Wilson as applied to claims 1 and 7 above, and further in view of England et al. (US 2003/0054962 cited by applicant).
Regarding Claim 2. Sharma, in view of Wilson, teaches the system of claim 1 but does not specifically teach wherein said hydraulic fractures of said first stage of hydraulic fractures comprise fat-propped fractures Further, England teaches a system for recovering hydrocarbons (para [0003], [0005], [0032], [0042], [0049]) comprising propped fractures (para [0023]) that are fat-propped fractures (para [0012], [0025], [0041]). Accordingly, it would have been obvious to one of ordinary skill in the art to use the proppant taught by England in the system for recovering hydrocarbons taught by Sharma, in view of Wilson, in order to form fractures that are fat and very conductive.

Regarding Claim 8, Sharma, in view of Wilson, teaches the method of claim 7 but does not specifically teach wherein said hydraulic fractures of said first stage of hydraulic fractures comprise fat-propped fractures. Further, England teaches a .

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Wilson as applied to claims 1 and 7 above, and further in view of Kresse et al. (US 2014/0305638 cited by applicant).
Regarding Claim 3, Sharma, in view of Wilson, teaches the system of claim 1 but does not specifically teach wherein said first and second stages along a first well are ballooned to produce a stress shadow strong enough to maximize a complexity of said third stage along a second well when said second well is fractured.

Further, Kresse et al teaches a system for recovering hydrocarbons (para [0002], [0030]) comprising fracturing multiple stages (See fig. 3; para [0065]-[0066]) with a stress shadow (para [0065]) for forming a complex fracture network (300 - "complex fracture network", fig. 3). Optimizing a system for recovering hydrocarbons by maximizing the complexity of the fracture network is within the ordinary skill of one in the art of recovering hydrocarbons. Accordingly, it would have been obvious to one of ordinary skill in the art using routine 

Regarding Claim 9, Sharma, in view of Wilson, teaches the method of claim 7 does not specifically teach the method further comprising ballooning said first and second stages along a first well to produce a stress shadow strong enough to maximize a complexity of said third stage along a second well when said second well is fractured. Further, Kresse et al teaches a system for recovering hydrocarbons (para [0002], [0030]) comprising fracturing multiple stages (See fig 3; para [0065]-[0066]) with a stress shadow (para [0065]) for forming a complex fracture network (300 - "complex fracture network”, fig. 3). Optimizing a system for recovering hydrocarbons by maximizing the complexity of the fracture network is within the ordinary skill of one in the art of recovering hydrocarbons. Accordingly, it would have been obvious to one of ordinary skill in the art using routine experimentation and design principles to produce a stress shadow strong enough to maximize the complexity of the stages along the second well taught by Sharma in order to create complex fracture networks that allow the fracturing fluid to contact as much of the subterranean formation as possible. 

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Wilson as applied to claims 1 and 7 above, and further in view of England et al. and Kresse et al.
Regarding Claim 4, Sharma, in view of Wilson, teaches the system of claim 1 but does not specifically teach wherein said hydraulic fractures of said first stage of hydraulic fractures comprise fat-propped fractures; and said first and second stages along a first well are ballooned to produce a stress shadow strong enough to maximize a complexity of said third stage along a second well when said second well is fractured.

Further, England teaches a system for recovering hydrocarbons (para [0003], [0005], [0032], [0042], [0049]) comprising propped fractures (para [0023]) that are fat-propped fractures (para [0012], [0025], [0041]). Accordingly, it would have been obvious to one of ordinary skill in the art to use the proppant taught by England in the system for recovering hydrocarbons taught by Sharma, in view of Wilson, in order to form fractures that are fat and very conductive.

Further, Kresse et al teaches a system for recovering hydrocarbons (para [0002], [0030]) comprising fracturing multiple stages (See fig.3; para [0065]-[0066]) with a stress shadow (para [0065]) for forming a complex fracture network (300 - "complex fracture network", fig. 3). Optimizing a system for recovering hydrocarbons by maximizing the complexity of the fracture network is within the ordinary skill of one in the art of recovering hydrocarbons. Accordingly, it would 

Regarding Claim 10, Sharma, in view of Wilson, teaches the method of claim 7 but does not specifically teach the method further comprising ballooning said first and second stages along a first well to produce a stress shadow strong enough to maximize a complexity of said third stage along a second well when said second well is fractured, wherein said hydraulic fractures of said first stage of hydraulic fractures comprise fat-propped fractures.

Further, England teaches a system for recovering hydrocarbons (para [0003], [0005], [0032], [0042], [0049]) comprising propped fractures (para [0023]) that are fat-propped fractures (para [0012], [0025], [0041]). Accordingly, it would have been obvious to one of ordinary skill in the art to use the proppant taught by England in the system for recovering hydrocarbons taught by Sharma, in view of Wilson, in order to form fractures that are fat and very conductive.

Further, Kresse et al teaches a system for recovering hydrocarbons (para [0002], [0030]) comprising fracturing multiple stages (See fig.3; para [0065]-[0066]) with a stress shadow (para [0065]) for forming a complex fracture network (300 - . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alzahabi et al. teaches a system where an optimization module can be implemented to allow wells to be placed within, for example, 30 degrees of the direction of minimum horizontal stress. Fractures can be created simultaneously or within a fairly short time will be affected by stress shadowing. Various hydraulic fracture designs may be applied. Examples of these techniques are Zipper, modified Zipper, and Simultaneous hydraulic fracturing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        7/28/2021